DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 04/14/2021.
Claims 11-30 are pending.  Claims 1-10 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14, 12-13, 16; 18-21 and 23; 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millett (US-2012/0250889).
Regarding claim 18, Millett discloses a terminal (mobile platform 10) comprising: a memory configured to store instructions (MSIC 18, see ¶ [0014], [0016]); and a processor (24) coupled to the memory, wherein the instructions cause the processor to be configured to: obtain first information comprising at least one of a first battery level or a first temperature; and adjust a parameter of an audio service of the terminal (speaker volume reduction, see ¶ [0016]) when a first condition is met, wherein the first condition comprises one or more of: the first battery level is less than a first preset threshold (see ¶ [0016]); the first battery level is greater than a second preset threshold (see ¶ [0020]); the first temperature is less than a third preset threshold; or the first temperature is greater than a fourth preset threshold.
Regarding claim 19, see ¶ [0004], [0018] and [0020] with low power mode and high power mode of switching operation for the audio device under low power draw condition or high power draw condition of the battery.
Regarding claim 20, see ¶ [0016] regarding speaker volume reduction.
Regarding claim 21, see Figs. 2, 3 and ¶ [0018]-[0021].
Regarding claim 23, see Fig. 2, step 28 and ¶ [0018].
Method claims 11, 14, 12-13 and 16 are rejected for the same reasoning as set forth for the rejection of apparatus claims 18-21 and 23 since the apparatus claims perform the same functions as the method claims.

Claims 25-29 recite “a computer program product comprising computer-executable instructions stored on a non-transitory machine readable medium" for a processor to executes the instructions of the apparatus claims 18-21 and 23.  The mobile platform 10 of terminal or apparatus claims 18-21 and 23 disclosed by Millett including processor 24 for executing logics or instructions in various computing devices as mentioned in ¶ [0015] would have inherently including “non-transitory machine readable medium” to perform the disclosed logics or instructions as claimed.  Claims 25-29 are rejected for the same reasoning as set forth in apparatus claims 18-21 and 23 as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 17; 22, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millett in view of Yeoh et al (US-2018/0152785, hereinafter, Yeoh).
Regarding claims 22 and 24, Millett disclosed the terminal as discussed in claim 18 above.  However, Millett does not disclose the terminal wherein the instruction further causing the processor to be configured to performing polling on a battery level and temperature information of the terminal.
Yeoh discloses an apparatus for controlling an audio power circuit that including first and second thermal protection circuits (Fig. 2, 240, 250) configured to detect or poll temperature information connecting between audio amplifier and speaker (see ¶ [0023], [0024], [0030]) to generate a thermal protection signal to regulate and control heating of the apparatus (see ¶ [0009], [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Millett with an audio power circuit that including thermal protection circuit configured to detect or poll temperature information connecting between audio amplifier and speaker to generate a thermal protection signal, as taught by Yeoh, in order to provide improve protection of the terminal by regulate and control heating of the terminal.
Method claims 15, 17 and computer product claim 30 are rejected for the same reasoning as set forth for the rejection of apparatus claims 22 and 24 since the apparatus claims perform the same functions as the method claims and computer product claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Melanson et al, Tu et al, Elko et al, Filson et al, Lindahl et al, Gautama, Silverstein et al, and Demiya et al are cited as relevant art to the instant application.  The cited references disclose various systems and devices including thermal, temperature and/or battery level detection circuits for monitoring and protection control of the devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 11/04/2022